Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 03/04/2021 has been entered. Claims 1-9, 11-14, and 16-20 are pending. Claims 9, 11-14, and 16-20 are withdrawn. Claims 10 and 15 have been canceled. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al., (JP2003034760A) hereinafter Matsuo, as evidenced by Jawaid, Mohammad et al., (ed.) (2018). Sustainable Composites for Aerospace Applications - 15. Potential of Natural/Synthetic Hybrid Composites for Aerospace Applications. Elsevier. (Table 15.4). Copy provided with office action dated 11/12/2019, hereinafter Jawaid.
Regarding Claim 1, Matsuo discloses a porous film (Matsuo [0005]) for example for electrical equipment members (Matsuo [0003]) comprising: a thermoplastic resin (Matsuo [0060]), for example low density polyethylene resin (Matsuo [0061]). While Matsuo does not explicitly disclose the melting point of the resin, as evidenced by Jawaid, which shows low density polyethylene having a melting point range of 105-116 °C (Jawaid Table 15.4, Tm (°C)) falling within the claimed range of 100 °C to 200 °C. The polyethylene resin of Matsuo necessarily has a melting point between the claimed range of 100 °C to 200 °C, and surface treated pore forming particle (Matsuo [0005], [0060]), that consist of calcium carbonate particles (Matsuo [0012]) which is an example of inorganic particles (Matsuo [0005]), and a surface treatment agent that is selected from several including dodecylbenzene sulfonic acid 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a particle diameter of 100 nm as disclosed by Matsuo, such that it falls very close to the claimed range of less than 100 nm, in order to have a suitable fine pore formation agent, and the skilled artisan would have a reasonable expectation that such a particle size would perform as desired. Furthermore, it is noted that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)” (MPEP 2144.05(I)). The skilled artisan would have a reasonable expectation that a particle size of 100 nm would have substantially the same properties as one having a just less than 100nm.
Regarding Claim 2, Matsuo discloses all of the claim limitations as set forth above. Matsuo further discloses wherein the inorganic particles are formed of calcium carbonate (Matsuo [0012]).
Regarding Claim 3, Matsuo discloses all of the claim limitations as set forth above. Matsuo further discloses wherein the surface-treated pore forming particles are included in an amount of 30% to 70% by weight with respect to total weight (Matsuo [0062]), which overlaps with the claimed amount of 20 wt% to 50 wt%. Matsuo further discloses when the surface treated particles are in an amount less than 30%, there may not be sufficient porosity, and when the amount is greater than 70%, breaking defects during stretching may be more likely (Matsuo [0062]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the amount of surface treated pore forming particles to be included in an amount of about 30% to 50% 
Regarding Claim 4, Matsuo discloses all of the claim limitations as set forth above. Matsuo further teaches several examples wherein the air permeability (sec/100mL) (Matsuo [0077]) is 300 sec/100mL (Matsuo Table 2, Examples 9-11 all have permeability 2 row down of 300 s/100mL), wherein 1 cc= 1mL, thus falling within the claimed range of less than or equal to 300 sec/100 cc.
Regarding Claim 8, Matsuo discloses all of the claim limitations as set forth above. Matsuo further gives several examples wherein the membrane has a film thickness µm (Matsuo [0079]) of 9 µm (Matsuo Table 3, sample 5), 17 µm (Matsuo Table 3, sample 14) and 10 µm (Matsuo Table 3, sample 17), all falling within the claimed range of 1 to 20 µm. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al., (JP2003034760A) hereinafter Matsuo as evidenced by Jawaid, Mohammad et al., (ed.) (2018). Sustainable Composites for Aerospace Applications - 15. Potential of Natural/Synthetic Hybrid Composites for Aerospace Applications. Elsevier. (Table 15.4). Copy provided with office action dated 11/12/2019, hereinafter Jawaid in view of Zhang et al., (US20110223486) hereinafter Zhang.
Regarding Claim 5, Matsuo discloses all of the claim limitations as set forth above. Matsuo further discloses wherein the air permeability (sec/100mL) (Matsuo [0077]) is 300 sec/100mL (Matsuo Table 2, Examples 9-11 all have permeability 2 row down of 300 s/100mL), and wherein the membrane is formed by kneading, extruding, and stretching the film to form the pores (Matsuo [0076]) and is taught to desire both porosity and mechanical strength (Matsuo [0090]), but is silent regarding the exact porosity of the membrane.
In the same field of endeavor as it pertains to properties of polymer microporous membranes (Zhang Abstract) Zhang teaches it is desirable to improve high porosity with balanced physical properties 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the polyethylene porous membrane of Matsuo to include a porosity of greater than 40% as taught by Zhang in order to ensure adequate porosity while being balanced with mechanical strength. 
Regarding Claim 6, Matsuo discloses all of the claim limitations as set forth above. Matsuo discloses the desire for both porosity and mechanical strength (Matsuo [0090]), but is silent regarding the exact puncture strength of the porous membrane.
In the same field of endeavor as it pertains to properties of polymer microporous membranes (Zhang Abstract) Zhang teaches it is desirable to improve high porosity with balanced physical properties (Zhang [0020]), more specifically, a polyethylene membrane having a puncture strength of greater than 300 gf/mil (Zhang [0247]), falling within the claimed range of greater than or equal to 200 gf. Zhang teaches that such a high puncture strength is particularly suited for battery separators (Zhang [0243]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the polyethylene porous membrane of Matsuo to include a puncture strength of greater than 200 gf as taught by Zhang in order to balance improved mechanical strength while providing suitable porosity.   
Regarding Claim 7, Matsuo discloses all of the claim limitations as set forth above. Matsuo further discloses the desire for both porosity and mechanical strength (Matsuo [0090]), however is silent regarding the machine direction tensile strength being greater than or equal to 1000 Kgf/cm2. 
In the same field of endeavor as it pertains to properties of polymer microporous membranes (Zhang Abstract) Zhang teaches it is desirable to improve high porosity with balanced physical properties (Zhang [0020]), more specifically, a MD (machine direction) tensile strength is suitable in the range of 500-1500 kgf/cm2 (Table III, third row “MD tensile”), overlapping with the claimed range of greater than or equal to 1000 kgf/cm2-
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the porous membrane of Matsuo to include a high MD tensile strength, such as greater than or equal to 1000 kgf/cm2 as taught by Zhang in order to balance improved mechanical strength while providing suitable porosity.   

Response to Arguments
Applicant’s arguments filed 03/04/2021, with respect to the rejection of claim 1 under 35 USC 103 over Nagamatsu in view of Shimizu , have been fully considered and are persuasive. The surface treatment agent of the Nagamastu includes a second compound (B) having a chelating function which is excluded by the claim as amended.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsuo et al., (JP2003034760A) hereinafter Matsuo as evidenced by Jawaid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722